DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     RHONDA WILLIAMS KELLY,
                           Appellant,

                                    v.

                  BROWARD COUNTY, FLORIDA,
                d/b/a Broward County Transit (BCT),
                            Appellee.

                              No. 4D21-336

                          [February 3, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Steven P. Deluca, Judge; L.T. Case No. CONO20000946.

  Rhonda Williams Kelly, Fayetteville, NC, pro se.

   Andrew J. Meyers and Joseph K. Jarone of Broward County Attorney’s
Office, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., WARNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.